DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10,13-17 is/are rejected under 35 U.S.C. 103 as being obvious over Stoller et al.(WO 2016026848; 2/25/2016)..
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Stoller et al. at page 62 teach


    PNG
    media_image1.png
    214
    692
    media_image1.png
    Greyscale

Which is structurally similar the instant compound of formula I “


    PNG
    media_image2.png
    714
    708
    media_image2.png
    Greyscale
” except where R8 is halogen(fluorine) for the instant  compound of formula I in comparison to R8 being “hydrogen” in WO ‘848 compound . Being that H and F are very similar in size it would have been obvious for an Artisan in the field to have tried exchanging the fluorine atom for the hydrogen at positon R8 in the instant compound of formula (I). The Artisan would have been motivated to do since the hydrogen atom and the fluorine atom of the similar size allowing to fit similarly into the same receptor site on the plant. Thus, both USPN claims and instant claims are drawn to treating plants with similarly structured compounds for controlling pests on plants. Absent an unexpected showing for the instant compound differing from the prior art compound by a single fluorine atom, the prior art compound renders the instant compound obvious.  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12,16,17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12, recites the broad recitation “preferably” language in lines 4-6,8,10,14,18,23-25,29,33,37-39,43,47,51-53,57,61,62,66-70  which is the narrower statement of the range/limitation, e.g. A is CH or N followed by preferably N – the preferably language must be amended or deleted. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Objection
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Suggestion
In claims 2-11 line 1 delete “A” and insert --- The ---.
In claim 14 line 2 delete the third occurrence of “a” and insert --- the ---.
In claim 14 line 4 delete “a” and insert --- the ---.
In claim 15 line 3 delete “a” and insert --- the ---.
In claim 16 line 2 delete “a” and insert --- the ---.
In claim 17 line 2 delete the third occurrence of “a” and insert --- the ---.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616